        Case 3:16-cv-01570-HZ        Document 199   Filed 12/26/19    Page 1 of 8




Kassim M. Ferris, OSB No. 965260
Nathan C. Brunette, OSB No. 090913
STOEL RIVES LLP
760 S.W. Ninth Ave., Suite 3000
Portland, OR 97205
Telephone: (503) 224-3380
Facsimile: (503) 220-2480

Brian C. Park (pro hac vice)
STOEL RIVES LLP
600 University Street, Suite 3600
Seattle, WA 98101-4109
Telephone: (206) 386-7542
Facsimile: (206) 386-7500


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION

LEUPOLD & STEVENS, INC.,                        No. 3:16-cv-1570-HZ

       Plaintiff/Counterclaim-Defendant,        PLAINTIFF LEUPOLD & STEVENS,
                                                INC.’S RESPONSE BRIEF RE
                      v.                        CONSTRUCTION OF ’907 PATENT
                                                PHRASE “A MANUALLY
LIGHTFORCE USA, INC. d/b/a                      ADJUSTABLE FOCUS CONTROL
NIGHTFORCE OPTICS and                           DEVICE PROJECTING OUTWARDLY
NIGHTFORCE USA,                                 FROM THE EXTERIOR OF THE
                                                HOUSING”
       Defendant/Counterclaimant.




PLAINTIFF’S RESPONSE BRIEF RE ADDITIONAL CLAIM CONSTRUCTION
         Case 3:16-cv-01570-HZ             Document 199         Filed 12/26/19       Page 2 of 8




        The Court permitted the parties to brief at this time, ECF # 192, ECF # 193 (Tr. at 11-14),

a single claim construction issue: whether Claim 10’s language “a manually adjustable focus

control device projecting outwardly from the exterior of the housing” requires that “the actuator

slide must be located entirely outside of the housing.” ECF # 180 at 13. The answer is: No.1

A.      The Plain Meaning of the Disputed Language of Claim 10 Defines a Direction the
        Focus Control Device Must Project, but It Does Not Preclude Components of the
        Focus Control Device from Also Being Inside the Housing.
        Nightforce asserts that Leupold’s proposed construction would improperly “read[] … out

of the claims” the word “from” in the claim language “a manually adjustable focus control device

projecting outwardly from the exterior of the housing.” ECF # 194 at 2, 10. That assertion is

inaccurate. The word “from” has meaning in the context of the broader phrase “projecting

outwardly from the exterior of the housing in a direction transverse to the longitudinal axis” — it

indicates a direction in which the “focus control device” must project. The phrase “projecting

outwardly from the exterior of the housing in a direction transverse to the longitudinal axis” uses

“outwardly from” to describe the direction of projection of the knob, as reflected in the subsequent

claim language further describing the direction of projection: outwardly from the exterior of the

housing “in a direction transverse to the longitudinal axis” (emphasis added).

        Nightforce changes the plain and ordinary meaning of the claim language, by asserting that

the preposition “from” somehow precludes any part of the “focus control device” from existing

anywhere further inward than the exterior of the housing. Such a quizzical construction is

erroneous because Claim 10 of the ’907 patent uses the transition word “comprising,” a term of

art (like “including”) that “is non-restrictive terminology that neither ‘foreclose[s] additional

elements that need not satisfy the stated limitations,’ nor requires ‘additional, unspecified

elements.’” ECF # 180 (MSJ Opinion & Order) at 37 (citations omitted); see also ECF # 195 at 3-


1
  Contrary to the Court’s direction, Nightforce also briefed a second claim construction issue, as to the
meaning of the claim language “the spiral cam track spiraling outwardly from the axis of rotation.”
ECF # 194 at 8-10. Leupold disagrees with Nightforce’s arguments as to this term as well but,
consistent with the Court’s direction, will address this issue in its pre-trial filings and reserves the right
to respond to Nightforce’s premature and unauthorized arguments about this second term then.


PLAINTIFF’S RESPONSE BRIEF RE ADDITIONAL CLAIM CONSTRUCTION — 1
         Case 3:16-cv-01570-HZ          Document 199         Filed 12/26/19     Page 3 of 8




5 (citing and discussing additional cases). For example, just as a smoke ventilation system

comprising a chimney projecting outwardly from a roof does not preclude chimney parts from also

projecting inwardly from the roof to connect to a fireplace or stove, here, the claim language here

requires only that at least some part of the focus control device projects outwardly from the

exterior of the housing. The language does not in any way preclude elements of the focus control

device from being located elsewhere, such as further inward, inside the housing. See ECF # 195

(Leupold Opening Br.) at 2-5; ECF # 197-1 (Byron Rpt.) ¶ 5. For this reason alone, Nightforce’s

proposed construction should be rejected and Leupold’s common sense construction adopted.

B.     Nightforce’s Arguments Do Not Support Adoption of a Legally Erroneous
       Construction Contrary to the Plain Meaning and the Teachings of the Specification.
       Nightforce’s strained re-writing of the claim language rests on a fundamental error in claim

construction methodology. Rather than starting from the invention described in the claims and the

specification (the intrinsic evidence), Nightforce starts from a definition of the common

preposition “from,” selected from a general purpose dictionary, to re-write the claim language

contrary to the teaching of the specification.2 Nightforce’s selection and application of dictionaries

is legal error. See Phillips v. AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005) (allowing use of

dictionary evidence “as long as those sources are not used to contradict claim meaning that is

unambiguous in light of the intrinsic evidence”); Lexington Luminance LLC v. Amazon.com Inc.,

601 F. App’x 963, 970 (Fed. Cir. 2015) (vacating noninfringement order for “adopting a

construction based on general-purpose dictionaries that is inconsistent with the intrinsic record”).3

2
  For instance, Webster’s Third also defines “fromward,” closer to the claim phrase “outwardly from,”
as simply “away.” ECF # 190-2. From the MacMillan Dictionary, Nightforce picked one out of 15
definitions of “from”—selecting a definition illustrated by the following examples: “He’s on the 3
o’clock flight from Chicago” and “Start from that tree over there and run to the house.” Such usage of
“from” is not controlling or persuasive here, given the inconsistency of Nightforce’s construction with
the specification, figures, and claim language (“projecting outwardly from … in a direction”).
3
  Nightforce’s discussion comparing its accused products to the features of the allegedly prior art
Weatherby device is legally irrelevant to claim construction, which turns on the intrinsic evidence from
the ’907 Patent itself, and as necessary extrinsic evidence of the meaning of the terms used in the ’907
Patent to a person of ordinary skill in the art (“POSA”). ECF # 69 at 3-5. There is no need to consider
Weatherby at all in construing Claim 10 of the ’907 Patent, and certainly no need to contort the meaning
                                                                                          (continued . . .)


PLAINTIFF’S RESPONSE BRIEF RE ADDITIONAL CLAIM CONSTRUCTION — 2
         Case 3:16-cv-01570-HZ           Document 199       Filed 12/26/19      Page 4 of 8




        Here       Nightforce’s         erroneous

methodology leads it to propose a construction

that would read out the single preferred

embodiment discussed and illustrated in the

specification and figures 1-6 of the ’907 Patent.

See ’907 Patent at 4:30-46; ECF # 197-1 ¶ 11

(Figs. 1-6 show a single embodiment). As

shown at right (see also ECF # 197-1 ¶¶ 6-7),

the actuator (126) in the preferred embodiment

depicted in Figs. 1-6 of the ’907 Patent is

located partially inside (left of the red line) and

partially outside (right of the red line) the

exterior of the housing. As such, the sole

preferred embodiment would not satisfy the

claim language under Nightforce’s strained

construction, proving that construction to be legally improper. See ECF # 69 at 11 (“Adopting

Defendant’s construction would improperly limit the claims such that they would exclude the

preferred embodiments.”); ECF # 195 at 5-7 (citing additional cases).4

of Claim 10. While comparing the ’907 Patent to Nightforce’s alleged prior art is an issue for another
day, the Weatherby reference undisputedly lacks ’907 Patent, Claim 10’s pivoting erector assembly.
4
  Nothing in the two cases Nightforce cites, ECF # 194 at 6, 10, undermines this blackletter principle
of claim construction. Nightforce’s reliance on Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d
1275 (Fed. Cir. 2017), is misplaced. Mentor concerns whether an originally filed patent claim can
provide written description support for a claimed feature described nowhere else in the patent
specification, id. at 1296-97, and has nothing to do with construing claims to exclude the preferred
embodiment. Bayer CropScience AG v. Dow AgroSciences LLC, 728 F.3d 1324 (Fed. Cir. 2013) is an
example of the extremely rare facts necessary to justify interpreting patent claim language to exclude
the preferred embodiment. In Bayer, the Federal Circuit noted that Bayer, the patent owner, got ahead
of its own science in filing the patent application, anticipating in draft claim language the expected
basis for an enzymatic reaction its scientists did not yet fully understand. Id. at 1326-27. However,
Bayer did not revise the claim language when it later became clear that the reaction worked differently
than as described in the original claim language. As such, the claim language as written (based on an
                                                                                         (continued . . .)


PLAINTIFF’S RESPONSE BRIEF RE ADDITIONAL CLAIM CONSTRUCTION — 3
         Case 3:16-cv-01570-HZ           Document 199        Filed 12/26/19      Page 5 of 8




        Nightforce also asserts that its construction is somehow supported by the separate claim

language requiring the actuator slide to be slidably mounted “to” the housing. ECF # 194 at 4. The

Court has held that this claim language is not limited to exemplary embodiments (e.g., ECF # 69

at 11-12; ECF # 180 at 12-14) and that this claim language does not require an actuator mounted

directly to the housing (ECF # 180 at 14). Nothing in the claim language differentiates whether

the actuator is slidably mounted (directly or indirectly) to the interior or exterior of the housing.

        Likewise, Nightforce’s reliance on a single statement in the specification as to the location

of the actuator (see ECF # 194 at 5 (block quoting ’907 Patent at 3:27-36)) is misplaced. That

statement is properly read as describing an invention embodiment, consistent with Fig. 5 and with

Leupold’s proposed construction. The Court has recognized that claim language cannot be

narrowed by statements in the specification in the absence of express “clear and unmistakable”

disavowal. ECF # 69 at 14 (quoting GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

(Fec. Cir. 2014)).5 The passage Nightforce quotes from the specification does not amount to such

a clear and unmistakable disavowal of claim scope, since it merely describes the sole invention

embodiment, as illustrated, which would be excluded by Nightforce’s proposed construction.6

        Further, Nightforce’s interpretation of the quoted section from the specification (’907

Patent at 3:27-36) is moot, since (1) the specification describing an invention embodiment in which


incorrect assumption) excluded all functional enzymes, including the preferred embodiment. While the
Federal Circuit noted that construing the claim language to exclude the preferred embodiment is
strongly disfavored, it was necessary to do so given the unmistakably clear claim language in that
unique context. Id. at 1332 (while such a result is disfavored “skilled artisans would readily understand
the explanation here, namely Bayer’s initial mistaken belief about its enzyme’s properties and then its
insistence on retaining claim language reflecting that belief even after it was known to be false”).
5
 See also Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012) (holding
no disavowal of claim scope absent “expressions of manifest exclusion or restriction, representing a
clear disavowal of claim scope” (internal quotation marks and citation omitted)); see generally 1
Robert A. Matthews, Jr., Annotated Patent Digest § 5:60, Westlaw “Cases refusing to find a disclaimer
of claim scope” (database updated Dec. 2019).
6
  The figures showing the preferred embodiment are consistent with the specification text Nightforce
quotes (the actuator in Fig. 5 is between the cam hub and part of the housing), but are inconsistent
with Nightforce’s proposed construction (parts of the actuator in Fig. 5 are located further inward than
the exterior of the housing, as shown above). Thus, the quoted specification text, even if somehow
deemed to modify and narrow the broader claim language, does not support Nightforce’s construction.


PLAINTIFF’S RESPONSE BRIEF RE ADDITIONAL CLAIM CONSTRUCTION — 4
         Case 3:16-cv-01570-HZ          Document 199       Filed 12/26/19      Page 6 of 8




the cam hub is “mounted to the housing” with a component (the drive hub) facing inward does not

require that the cam hub be (entirely or partially) outside the housing, as opposed to just mounted

to it; and (2) the location of the actuator alone does not define the location of the entire focus

control device, which may include more components than just the actuator slide and cam hub.

       Finally, Nightforce suggests that Leupold is somehow giving inconsistent meanings to the

generic preposition “from” in different parts of Claim 10 of the ’907 Patent. ECF # 194 at 1, 8, 10.

Although the meaning of “from” is context-dependent and may vary in a patent claim, here

Leupold gives consistent meaning to “from” in both contexts Nightforce highlights. “From” is

used by the claim language to define a direction: projecting in a direction away from (or spiraling

in a direction away from) a defined location. See ECF # 195 at 2-3, 7 n.3; ECF # 197 ¶¶ 5, 9-14.7

In the context of the “projecting” limitation, the claim language requires only that some part of the

focus control device projects in a direction “outwardly from the exterior of the housing.” Nothing

in the claim language prevents other components of the focus control device from being located

inward of the housing just like the actuator of the preferred embodiment. See ECF # 197-1 ¶¶ 6-7.

C.     CONCLUSION
       As stated in Leupold’s opening brief, ECF # 195 at 7-9, Nightforce has waived the

opportunity to argue noninfringement based on the currently disputed claim language by its prior

admissions. In any event, Claim 10 of the ’907 Patent does not require that “the actuator slide

must be located entirely outside of the housing.” See ECF # 180 at 13. Nightforce’s construction

should be rejected in favor of the plain and ordinary meaning: the focus control device (knob),

which includes the cam hub and actuator slide, projects outwardly from the exterior of the housing.

Nothing prevents such an outwardly projecting structure from also having interior parts.



7
  The remaining two cases Nightforce cites, ECF # 194 at 10, provide no support for its position. See
Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006) (holding preamble of patent claim
constituted claim limitation in context because preamble language was necessary to give life and
meaning to later claim structure identified only in the preamble); Scripps Research Inst. v. Illumina,
Inc., 782 F. App’x 1018, 1023 (Fed. Cir. 2019) (nonprecedential) (in context of invention, POSA would
understand variables in formula term (Xn)a to have the same meaning throughout patent claims).


PLAINTIFF’S RESPONSE BRIEF RE ADDITIONAL CLAIM CONSTRUCTION — 5
       Case 3:16-cv-01570-HZ     Document 199      Filed 12/26/19     Page 7 of 8




      DATED this 26th day of December, 2019.


                                               Respectfully submitted,
                                               STOEL RIVES LLP
                                               /s/ Nathan C. Brunette
                                               Kassim M. Ferris, OSB No. 965260
                                               Nathan C. Brunette, OSB No. 090913
                                               760 S.W. Ninth Ave., Suite 3000
                                               Portland, OR 97205
                                               Telephone: (503) 224-3380
                                               Facsimile: (503) 220-2480
                                               kassim.ferris@stoel.com
                                               nathan.brunette@stoel.com

                                               Brian C. Park (pro hac vice)
                                               600 University Street, Suite 3600
                                               Seattle, WA 98101-4109
                                               Telephone: (206) 386-7542
                                               Facsimile: (206) 386-7500
                                               brian.park@stoel.com

                                               Attorneys for Leupold & Stevens, Inc.




PLAINTIFF’S RESPONSE BRIEF RE ADDITIONAL CLAIM CONSTRUCTION — 6
        Case 3:16-cv-01570-HZ          Document 199        Filed 12/26/19     Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed today with the Clerk of the Court

using the Court’s CM/ECF system, which will send notification and serve such filing to all counsel

for the parties who have appeared in this case:

       David A. Casimir, Ph.D.
       Casimir Jones, S.C.
       2275 Deming Way, Suite 310
       Middleton, WI 53562

       Scott E. Davis
       Todd M. Siegel
       J. Christopher Carraway
       Klarquist Sparkman, LLP
       One World Trade Center
       121 SW Salmon Street, Suite 1600
       Portland, OR 97204

               Attorneys for Defendants

DATED: December 26, 2019.
                                              STOEL RIVES LLP

                                              /s/ Nathan C. Brunette
                                              NATHAN C. BRUNETTE
                                              OSB No. 090913
                                              Telephone: (503) 224-3380

                                              Attorneys for Plaintiff/Counterclaim-Defendant
                                              LEUPOLD & STEVENS, INC.




CERTIFICATE OF SERVICE ((104664112.4 0048139-00034) − 1
